OFFICE OF THE AYTORNEY      GENERAL   OF   TEXAS
                             AUSTIN




 Honorable 01 1.
 oounty Auditor
 mleoor oounty
 oorpw ohri8t1,




            we a43knouledge
                          reoe
  r8que6ting our opion 86’to
  of the bank a6 reserve for o
.’quest read6 a6 r0li0v68


      w0ren00   to the
      bank oapttalt




            wwi-y bank, vhethar Of lraue or do orit,..baaakor,
       broker, daalor In arohango, or rtoekjob fl
                                                8% .rhll at
       tha tin4flxodby thlrchapter forUrtimg.pommal
       property, make out aml itulnirhthe armor       of taxes
       a 6vorn 6tatsPrent6hovlng~
Roaoreble 0. j. Wilde, Pa&e        2


          '1. I? a national bunk, the presideat or some
     other offioer of 8uoh bank shall furnish to the as-
     sessor of the oounty in vhioh ruoh bank Is looated a
     list of the aams of all the shareholdersot th8 stook,
     together vith the number and amount of the shares of
     saoh stookholder of rtook In said   bank1 and the share-
     holders of the rtook In national banks shall reader to
     the tax assessor of the oouut in vhioh raid bank is
     looatsd the nuder of theirJlar.8 aad the true and
     tFil1value thereof. All sharer    of rtook in national
     baakr not renderedto the assessor pf taxes in the ooun-
     ty vhero ruoh bank Is looetad vithln the the presorib-
     06 by lav for listing prsporty ter taxes shall bo aaaw-
     o d b y th a ls#osser      agaInatthe ovaor or ovnersthonoi
     as unmadered property IS lssessed~ but the tax roll
     shall shov the asm of ths ovnor or ovners thsrrof as
     per rtstament fumishod by the president or other of-
     fleers or said bank.
          '2. Xatlcmal bank8 shall render all other bonds and
     rtook of every kind, exoept Waited Btate8 beads, and all
     share8 oS.oapital rtooks or ,Jolnt#took or rtosks or
     other oompanlo8 or oorporatloashsld as an investueat
     or in q~vaf representingassots, together pith all
     other persoaal property beloqing or pertaining to said
     baak, 4xo4pgtsuoh personal
     exempted favm taxation by
          “3, .,Natioaai baaks &all ~.requirod to rend00 all
     of thslr ma1 estate as othss nal ertato 18 rendawd~
     and all tha sr8onal property sf raid natioaal baaks~bore-
     la taxed shbP1 k valued ati othsr~ personal propert is
     valued.
             '4.:.All OtheP badiS;.b8nk~+# .brokers;'ordmlO~8
                    OP rtoolcjo~bsss,6li&iwnds~ t&sir lwt in
        .,
                                                   or in transit or



                    l   amunt      et billi reoelmble,   dleoouuted   or
                                                  due, laolud-
     ing aooount8 rooelvable, lntersst aoorued but not due,
     aad interest due and unpaid.
Honorable     0. S. Wilde,        Page 3



                                       a%lOlltItOf
                                                 thS itSIS
                  the flrst and ssooad of thS last tvo subdl-
        riSiOll8 Sbi11 bS doduoted the amount of money on
        dSpo8it.

             "(4) -     ProMt Of bad8 and StOOkS Of OYS    kind,
        e%oopt United 8kt.8  bonds,~Ud 811 ShSW8 of asp 1 tal
        stooks Or   joint    StOOkS         Of   OthSl’             Oonppnil?8                  Ol’ OOrpOl’S-
        ticbaahold 88 an inVsStrSl%tOr in urj vS~ nprSsSnting
        assots.

                    OP b~lnos~~~ lnoludlng.both personal prop-
        lr ty’a  nd
              real @St&S,    8hSll bs 1iStsd 88 other pOP80~1
        propert and real estate.”
          Tao first three subd~r1~1oa~of sala ha&     7165 apply
only to national banks. Subdlvi8loa 4 appllss to “all motherb~nks~*
           Art;olS 7166,           mxas, Revised Olvll Statutes~,1925, pro-
vides for the MnditiOa             Of Ma1 OUtstO ovned by thS biWk8, and for
thS aaauor of 88808~Ollt            O? rt3alestate or the bank and o? the
ShSZ'OS Of stoak ovaed by             it8    StOOkhOldSl’S                      in         thS          ?O~OVing   hlg~S~0:

              *xvory bmkiqg aorperetloa,atatS 0~ aatianal,
        do*    ?W~.88       in thi8 8t8tO                ShsU,            ill             th8       Oitr     OF
        town *.*bLob it ls looated, mndo* fts anal Sstato
        to.tbA t&g assessor at the tire an&in ths manor r~-
        qrriwa   af.indi~m8ii.      At the time.of aaw      ruoh
        rendition tit0pnsidoat or some othm 0fri04r         of said
        bank shall ?llS with said assessor a sv~m statcrPsnt
        8aop*     th~11~bS~and~80~0f          w  8har~8 S? 88ia
        baa, th+aamo aria W8168aOO etlaoh 8hbmh0i&dr, aa
        the aumboa aad aaount of sharrs ovasd by him, XYOFy
        sharoho~der     of said bank aball, in th. Oltr 1ovtama
        vhororatabank ie.looaf~ed,       roadoa'at tlwlp aetiqal
        rSluo,to the ta* assas~or     all SbmSs owaml by h3m.l.a
        suoh .baaklaad la ease of hi8 failure so to 60 j, thb
        as8ebsor   ~b~l~Ss8e8s    moh -naSmd       sh~n8  88 othSr
        UXkPSnd~~d’pMpO~t~, .%4h 8hsrO ilk 8UOh ksk Sb=    b0
        taxed ealyfoP.th4 di?fOl'OBOS bOtYOOn it8 8otMl Ocrsh
        value and thy ppaportionato        per shre at uhioh
                                                        amouut
        it8P O81
               lStatO        i8      ‘m t8XOS duo UpOl!l th*
                                   S8SO884d;
        shares of bank- ooz-porationa  shall be a lien themon,
        and no banking oorporatlon shall pay say U&l&end to




                                                 --~.      -,----                    ..         ..---L_~_
h-_,,
Bonorablo 0. 3. Wide, Pa@ 4


      say shanholdervha i8 lade?aultlntho        paymentor
      kxO8 dU0 dllhi8 ShSPSSJ XtOF ShSll q   bSIi*      OOI’-
      pontion ponait the transfer upoa its books of any
      shah, the ovnor of vhioh Is in default in the pay-
      mat of his kx68 upon tho 86I66. Not-         herein oh811
      be so oonstruod as to+ax national or Statr~baakr, or
      ths shareholders thsreof, at a greator rate than is
      l880880d against 0th~ moaeyod oapital in the hmU
      Of iadiYidU818.'
            The phi-88~%osor~~ for oontiageaalesalndfaatos &at
thebaalthas    sat rpartrodse@ogatod&    part ef Its oamod sur-
        That ibnd, by vhatovorname it may bs oallsd, la a part
of the 'bank'8 arsonsl pr0p.r~. AS suoh it 18 neither 888o86-
able aor taxa?Po to the bank. Art1010 n66, supra; city of
Marshall 10~ State Beak of warsball, 60 0. A, 508,~127 s..Y. 1083.
On the other band, as personal property, It Is a papt of the as-
8ot8 of the beaL and is me      of the faotors to be talceainto ooa-
slderat~on by the board of egualix8tlon ln SIxLag the value     of
the 8tOok   SOP t6X putpo668.
            Trusting thathhe above fully 6~8vefr8your laqulry,vo
are




                                                     FolmP N0b4rts
                                                          ~SSi8ts46




                            ,._--.
            ATTORiEY GliRAL OS ZECtiS




                                                                  COMMITTEL